On Motion for Ré-hearing.
There has been a motion for a re-hearing filed in this cause, to which due consideration has been given. It will have been observed that, in the opinion delivered, our remarks were based on the case made by the pleadings. If, however, the facts of the case do not correspond with the admissions made by the demurrer, this is a matter of which advantage may hereafter be taken by traversing the allegations of the petition.
The motion is therefore overruled. Judge Tories absent; the other judges concur.